 
 
Execution Copy
 
AMENDMENT NO. 3 TO
RECEIVABLES LOAN AND SECURITY AGREEMENT
 
AMENDMENT NO. 3 DATED FEBRUARY 15, 2019 (this “Amendment”) to the RECEIVABLES
LOAN AND SECURITY AGREEMENT, DATED AS OF JANUARY 25, 2018 (the “Original
Agreement”), among VOLT FUNDING II, LLC (the “Borrower”), VOLT INFORMATION
SCIENCES, INC. (the “Servicer”), AUTOBAHN FUNDING COMPANY LLC (“Autobahn”), as
Conduit Lender, the OTHER LENDERS PARTY THERETO, DZ BANK AG DEUTSCHE
ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN, NEW YORK BRANCH (“DZ Bank”), as
agent (the “Agent”) and Autobahn and DZ Bank, as letter of credit issuers (the
“LC Issuers”), as amended by Amendment No. 1 thereto dated June 8, 2018 and
Amendment No. 2 thereto dated January 4, 2019 (the Original Agreement, as so
amended, the “Existing Agreement,” and as further amended by this Amendment and
as it may be further amended, supplemented, modified and/or restated in
accordance with its terms, the “Agreement”).  Capitalized terms used herein and
not otherwise defined herein shall have the meanings attributed thereto in the
Agreement.
 
WHEREAS, the parties desire to modify the limitation on certain Eligible
Receivables originated through Managed Service Providers as set forth in the
Existing Agreement;
 
WHEREAS, Autobahn is currently the only Lender under the Existing Agreement; and
 
WHEREAS, in conjunction with the foregoing, the parties hereto have agreed to
amend the Existing Agreement on the terms and subject to the conditions herein
set forth;
 
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, and subject to the fulfillment of the conditions set
forth below, the parties hereto agree to the following:
 
1.          Current Amendment to Existing Agreement.  As of the Effective Date
(as defined below), the Existing Agreement shall be amended by
 
(a)          adding the following definitions to Section 1.01 of the Existing
Agreement in appropriate alphabetical order:
 
“Excluded MSP Receivable”: Each Eligible Receivable payable from or through a
Managed Service Provider and related to services for a specific Customer, to the
extent such Managed Service Provider and such specific Customer are identified
on the Excluded MSP Receivables Schedule and not identified therein as
“Ineligible.”
 
“Excluded MSP Receivables Schedule”: Schedule 6, as such schedule may be amended
(or amended and restated) from time to time by agreement in writing by the
Borrower (or the Servicer) and the Agent (anything in Section 16.06 to the
contrary notwithstanding).
 
 

--------------------------------------------------------------------------------

 
“MSP Contractual Day Turnaround”: With respect to each Excluded MSP Receivable
pertaining to a referenced Managed Service Provider in respect of a referenced
Customer, the maximum number of business days from such Managed Service
Provider’s receipt of payment from such Customer to such Managed Service
Provider’s remittance to the applicable Originator (or its assignee) of the
required payment under such Excluded MSP Receivable, as set forth on the
Excluded MSP Receivables Schedule.
 
“MSP Customer Day Turnaround”: With respect to each Excluded MSP Receivable
pertaining to a referenced Managed Service Provider in respect of a referenced
Customer, the maximum number of calendar days from the date the Receivable is
invoiced by the Managed Service Provider within which such Customer is required
to make payment to such Managed Service Provider, as set forth on the Excluded
MSP Receivables Schedule.
 
“MSP Reserve Percentage”: At any date of determination, the sum, for all
Excluded MSP Receivables for all applicable Managed Service Providers, of the
percentages calculated as to each respective Managed Service Provider (for the
Excluded MSP Receivables of such respective Managed Service Provider as to its
related respective specific Customer) as follows: (a) 0.50 times the related MSP
Contractual Day Turnaround divided by the sum of (x) the related MSP Contractual
Day Turnaround and (y) the related MSP Customer Day Turnaround; times (b) the
percentage of Eligible Receivables represented by the Excluded MSP Receivables
of such Managed Service Provider as to such Customer (equal to the aggregate
Outstanding Balance of the Excluded MSP Receivables of such Managed Service
Provider as to such Customer divided by the Net Eligible Receivables Balance).
 
(b)          in the definition of “Eligible Receivable” in Section 1.01 of the
Existing Agreement, (i) deleting the word “and” at the end of clause (xiii)
thereof, (ii) replacing the period with a semicolon, and adding the word “and,”
at the end of clause (xiv) thereof, and (iii) adding a new clause (xv) thereto
to read as follows:
 
(xv)          Which, for any MSP Receivable with respect to a Managed Service
Provider listed on the Excluded MSP Receivables Schedule: (a) relates to a
Customer of such Managed Service Provider identified as its Customer on the
Excluded MSP Receivables Schedule and not identified therein as “Ineligible”;
(b) provides for maximum terms for remittance of payments under the respective
Contract and invoice (or as otherwise established as set forth in the footnotes
to the table in the Excluded MSP Receivables Schedule) corresponding to the MSP
Contractual Day Turnaround and MSP Customer Day Turnaround for such Managed
Servicer Provider and Customer as set forth in the Excluded MSP Receivables
Schedule; and (c) arises under contractual, structural or other circumstances
such that the Servicer, in considering the matter in a manner consistent with
past practices, reasonably believes that the Originator (or its assigns) would
have, in the event of the respective Managed Service Provider’s bankruptcy or
insolvency, an enforceable claim against the respective Customer for any
applicable Receivables not theretofore remitted by such Customer to such Managed
Service Provider.
 
 
2

--------------------------------------------------------------------------------

 
(c)          deleting the definition of “MSP Receivable” in Section 1.01 of the
Existing Agreement and replacing it with the following:
 
“MSP Receivable”: A Receivable arising from services performed by an Originator
for a Customer in a circumstance where such Customer has engaged a Managed
Service Provider as an intermediary to arrange for the provision of such
services by such Originator (and possibly for services provided by other service
providers); it being understood that Contracts in respect of such services
generally provide that payment to such Originator (or its assignee) is made by
such Managed Service Provider after such Managed Service Provider’s receipt of
corresponding payment from such Customer.
 
(d)          deleting the definition of “Obligor” in Section 1.01 of the
Existing Agreement and replacing it with the following:
 
“Obligor”: A Person obligated to make payment under a Receivable. In the case of
an MSP Receivable, “Obligor” includes both the Managed Service Provider and the
related Customer.  In connection with the determination of the Overconcentration
Amount, Eligible Receivables of any single Obligor or group of Obligors within
any rating or range of ratings shall include, without duplication for any
Receivable, (A) Eligible Receivables of any Customer with ratings in such range,
and (B) with respect to MSP Receivables (other than, for purposes of clauses
(i)-(x) of the definition of “Overconcentration Amount,” Volt MSP Receivables
and Excluded MSP Receivables), Eligible Receivables with a Managed Service
Provider with ratings in such range.  For clarity, Volt MSP Receivables and
Excluded MSP Receivables shall be included in any rating or range of ratings
based solely on the ratings of the related Customer.
 
(e)          deleting the definition of “Required Reserve Percentage” in Section
1.01 of the Existing Agreement and replacing it with the following:
 
“Required Reserve Percentage”:  As of any date of determination, the total
amount of reserves, expressed as a percentage of the Net Eligible Receivables
Balance, equal to the sum of the Dilution Reserve Percentage, the Discount
Reserve Percentage, the Loss Reserve Percentage, the F/X Reserve Percentage and
the MSP Reserve Percentage.
 
(f)          adding Schedule 6 attached hereto as a new Schedule 6 to the
Existing Agreement, subject to the ability of the Borrower (or the Servicer) and
the Agent to amend such Schedule 6 as provided in the definition of “Excluded
MSP Receivables Schedule,” and adding reference thereto at the end of the list
of Schedules in the Table of Contents to the Existing Agreement.
 
 
3

--------------------------------------------------------------------------------

 
2.          Conditions to Effectiveness.  This Amendment shall be retroactively
effective as of January 25, 2019 (such date, the “Effective Date”), but only
upon delivery to the Agent of counterparts of this Amendment duly executed by
all parties hereto.
 
3.          Miscellaneous.
 
3.1          Each of the Borrower and the Servicer represents and warrants
(which representations and warranties shall survive the execution and delivery
hereof) that, upon the effectiveness of this Amendment:
 
(a)          each of the Borrower and the Servicer has the corporate power and
authority to execute and deliver this Amendment and has taken or caused to be
taken all necessary corporate actions to authorize the execution and delivery of
this Amendment;
 
(b)          no consent of any other Person (including, without limitation,
shareholders or creditors of the Borrower or the Servicer), and no approval or
authorization of, or filing with any governmental or public body or authority is
required to authorize, or is otherwise required in connection with the execution
and performance of this Amendment by the Borrower or the Servicer other than
such that have been obtained; and
 
(c)          the Existing Agreement, as amended hereby, constitutes the legal,
valid and binding obligation of each of the Borrower and the Servicer,
enforceable against each of them in accordance with its terms except as the
enforceability thereof may be limited by bankruptcy, insolvency, moratorium,
reorganization and other similar laws of general application affecting
creditors’ rights generally and by general principles of equity (whether such
enforceability is considered in a proceeding in equity or at law).
 
3.2          The Existing Agreement, as amended hereby, is hereby ratified and
confirmed in all respects and remains in full force and effect in accordance
with its terms.  In addition, this Amendment shall not be deemed a waiver of any
Amortization Event, Servicer Event of Default or Event of Default (nor any event
that but for notice or lapse of time or both would constitute an Amortization
Event, Servicer Event of Default or Event of Default) or any other term or
condition of any Basic Document, shall not be deemed to prejudice any right or
rights which any Lender or the Agent (i) have to exercise any rights, remedies,
powers, claims or causes of action now or hereafter available under the
Agreement or any other Basic Document as a result of any past, present or future
Amortization Event, Servicer Event of Default or Event of Default (nor any event
that but for notice or lapse of time or both would constitute an Amortization
Event, Servicer Event of Default or Event of Default), or (ii) otherwise may now
have or may have in the future under or in connection with any Basic Document or
any of the instruments or agreements referred to therein, as the same may be
amended from time to time (including pursuant to this Amendment), and each of
the Agent and the Lenders hereby reserve all of their respective rights,
remedies, powers, claims and causes of action under the Existing Agreement, as
amended hereby, and under applicable law, all of which rights, remedies, powers,
claims and causes of action are cumulative to such party.
 
 
4

--------------------------------------------------------------------------------

 
3.3          All references in the Existing Agreement to “this Agreement” and
“herein” and all references to the Agreement in the documents executed by the
parties hereto in connection with the Existing Agreement shall mean the Existing
Agreement as amended hereby and as it may in the future be amended, restated,
supplemented or modified from time to time.
 
3.4          This Amendment may be executed by the parties hereto individually
or in combination, in one or more counterparts, each of which shall be an
original and all of which shall constitute one and the same agreement.  Delivery
of an executed counterpart of a signature page to this Amendment by facsimile or
by e-mail in portable document format (.pdf) shall be effective as delivery of a
manually executed counterpart of this Amendment.
 
3.5          The Borrower hereby agrees to pay all reasonable and documented
out‑of‑pocket third‑party costs and expenses incurred by the Agent and the
Lenders in connection with this Amendment as required pursuant to Section 16.03
of the Agreement to be paid, including, without limitation, the reasonable fees
and expenses of Arnold & Porter Kaye Scholer LLP, counsel to the Agent.
 
3.6          GOVERNING LAW.   THIS AMENDMENT SHALL, IN ACCORDANCE WITH
SECTION 5‑1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS
OF LAW PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY
OTHER JURISDICTION.
 
[Signature pages to follow.]
 
 
5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.
 


THE BORROWER:
VOLT FUNDING II, LLC
         
By:
/s/ Kevin D. Hannon     
Name: Kevin D. Hannon
   
Title: VP & Treasurer
   









THE SERVICER:
VOLT INFORMATION SCIENCES, INC.
         
By:
/s/ Paul R. Tomkins    
Name: Paul R. Tomkins
   
Title: SVP & CFO
   



 
 
 

 
Signature Page to Amendment No. 3 to Receivables Loan and Security Agreement

--------------------------------------------------------------------------------




THE AGENT AND LC ISSUER:
DZ BANK AG DEUTSCHE ZENTRAL-
GENOSSENSCHAFTSBANK, FRANKFURT
AM MAIN, NEW YORK BRANCH
         
By:
/s/ Christian Haesslein     
Name: Christian Haesslein
   
Title: Director
         
By:
/s/ Mehul Patel     
Name: Mehul Patel
   
Title: Vice President
   







Signature Page to Amendment No. 3 to Receivables Loan and Security Agreement

--------------------------------------------------------------------------------








THE CONDUIT LENDER AND
AUTOBAHN FUNDING COMPANY LLC
LC ISSUER:
       
By:
 /s/ Christian Haesslein     
Name: Christian Haesslein 
   
Title: Director
         
By:
/s/ Mehul Patel     
Name: Mehul Patel
   
Title: Vice President
   




 
Signature Page to Amendment No. 3 to Receivables Loan and Security Agreement

--------------------------------------------------------------------------------